Opinion by
Watkins, J.,
In this unemployment compensation case the Unemployment Compensation Board of Review disqualified the claimant under the provisions of §402(b)(1) of the Unemployment Compensation Law, 43 PS §802-(b) (1), in that he voluntarily terminated his employment without the required cause. The Bureau of Employment Security had denied benefits but had been reversed by the referee. The Board, by its order, reversed the referee.
The claimant, Valentine E. Uhler, age 64 years, was last employed by Deiley’s West Gate Market, Inc., Allentown, Pennsylvania., on October 21, 1961 as a meat cutter. He had been so employed for six years. The Board found that the claimant terminated his employment on that date because of criticism by his employer. The record shows that the dispute grew out of criticism by the employer of the claimant concerning waste. The Board found the criticism to be reasonable and intended to improve the claimant’s work performance. He was not laid off or discharged and continuing work was available.
The testimony does not disclose any real circumstances that would warrant a reasonable person in leaving work. The burden of showing the necessitous and compelling reason for the termination was on the claimant. The findings of the Board are supported by *81competent evidence and are binding on us. Where a claimant resigned because of dissatisfaction with his working conditions and because he didn’t like his supervisor, he voluntarily terminated his employment without cause of a necessitous and compelling nature. Cunningham Unemployment Compensation Case, 193 Pa. Superior Ct. 172, 164 A. 2d 29 (1960).
Decision affirmed.